significant index nos dollar_figure department of the treasury internal_revenue_service washington d c 2u u u u sep dollar_figure set ep rat ai tax_exempt_and_government_entities_division company plan h account the retiree medical account established pursuant to sec_401 of the code under the plan date date date date amount amount amount amount quua5vu48 this letter is in response to your request for rulings that contributions to the h account under the plan will be subordinate to the retirement benefits provided under the plan within the meaning of code sec_401 if the contributions to the h account when aggregated with any contributions to fund retiree life_insurance benefits do not exceed percent of the total contributions to the plan on or after date other than contributions to fund past_service_credit where past_service_credit is determined as the amount of any retirement contribution in excess of current_liability normal_cost current_liability normal_cost for this purpose means the expected increase in current_liability due to benefits accruing during the plan_year calculated in accordance with sec_412 of the code for purposes of determining the amount contributed to the plan on or after date to fund current_liability normal_cost all contributions to fund current_liability normal_cost for the plan_year ended december are made to the plan on or after date shall be included provided such contributions for purposes of determining the amount of contributions that can be made to the h account for thei plan_year and thereafter the percent limitation under the subordination test will be applied based on the lesser_of i the aggregate contributions made to the plan on or after date and ii cumulative current_liability normal_cost incurred under the plan subsequent to the january effective date of the h account the amount so determined less any contributions made to the h account with respect to the plan_year ended december would be the basis for the maximum contribution that could be made to the h account for facts the plan is a defined_benefit_plan intended to be qualified under sec_401 of the code the plan most recently received a favorable determination_letter from the service dated date effective january ae plan was amended to add the h account the amendment was executed on behalf of the company on date a date in calendar_year subsequent to january qvusq9vvuu4as for purposes of determining the portion of any contribution to fund retirement benefits made on or after date that is not attributable to past_service_credit the company proposes to use the plan’s current_liability normal_cost without regard to life_insurance benefits provided through the plan for the plan_year for which the contribution is being made current_liability normal_cost for this purpose will mean the expected increase in current_liability due to benefits accruing during the plan_year calculated in accordance with sec_412 c of the code the amount of the current_liability normal_cost for the plan_year so calculated is approximately amount the sole contribution the company made to the plan prior to date for the plan_year was a contribution of amount on date the sole contribution the co after date for the ll ian year was a contribution of amount on date a date in calendar_year made to the h account for the amount on date a date in calendar_year subsequent to date ade to the plan to fund retirement benefits on or the sole contribution the company plan_year was a contribution of law sec_401 of the code permit a pension_plan to provide for the payment of benefits for medical_expenses of retired employees their spouses and their dependents provided certain requirements are met sec_401 _ provides that medical benefits provided by the plan be subordinate to the retirement benefits provided by the plan sec_1_401-14 of the regulations provides that the medical benefits described in sec_401 are considered subordinate to the retirement benefits if at all times the aggregate of contributions made after the date on which the plan first includes such benefits to provide such medical benefits and any life_insurance protection does not exceed percent of the aggregate contributions made after such date other than contributions to fund past service credits internal_revenue_service general counsel memorandum gcm issued date concludes that the substitution of cost for contributions in the test of sec_1_401-14 will permit accurate determination of the degree of subordination of the h benefits as compared to the pension benefits provided by the plan quuvavu4d the omnibus reconciliation act of obra ’89 however modified sec_401 of the code by adding the following language in no event shall the requirements of paragraph the subordination requirement be treated as met if the aggregate actual contributions for medical benefits when added to actual contributions for life_insurance under the plan exceed percent of the total actual contributions to the plan other than contributions to fund past service credits after the date on which the account was established the committee report for obra’ states that internal_revenue_service general counsel memorandum gcm issued on date is rejected to the extent it concludes that contributions to a sec_401 account may be based on plan costs rather than actual contributions to the plan the committee intends that the present-law rules relating to sec_401 accounts not be expanded or modified by the secretary in a manner that would allow increased contributions to a sec_401 account above what is permitted under present law and this provision although sec_401 of the code was modified by obra’89 the regulations pertaining to sec_401 of the code have not been revised issue the effect of the first ruling_request is to allocate plan contributions for any plan_year as first being made to fund current_liability normal_cost and second to fund past_service_credit but only to the extent that plan contributions exceed current_liability normal_cost for the plan_year however it would not be sec_1_401-14 of the regulations does not specify how contributions are to be allocated between those contributions intended to fund past service credits and contributions that are not so intended inconsistent with the regulatory context of sec_1_401-14 to conclude that contributions within a plan_year are first allocated to the normal_cost of the plan see sec_1_401-6 which provides that under the rules that accelerate the vesting of pension_plan benefits in the case of a plan termination or complete discontinuance of plan contributions a suspension of contributions to a pension_plan does not constitute a discontinuance if among other conditions the unfunded past service cost at any time which includes the unfunded prior normal_cost and unfunded interest on any unfunded cost does not exceed the unfunded past service cost as of the date of establishment of the plan plus any additional past service or supplemental costs added by amendment quua5v n43 accordingly the plan may determine past_service_credit for a plan_year for the purpose of satisfying the subordination test of sec_401 of the code as the amount of any retirement contributions in excess of the current_liability normal costs for the plan_year issue the effect of the second ruling_request is to alter the allocation rule established under the first ruling_request in the case of a sec_401 account that is established on a day other than the first day of the plan_year - the effect is that post-establishment contributions are treated as first funding current_liability normal costs even if pre-establishment contributions for the plan_year have exceeded the plan year’s current_liability normal_cost the code and regulations do not specify how normal costs are to be allocated within a year in the case of a mid-year establishment of a h account however it would be inconsistent with congress’ codification of the percent test to permit in the year of establishment of a h account pre- establishment contributions to first fund past_service_costs and post- establishment contributions to first fund other than past_service_costs to permit such would in effect permit the retroactive establishment of a sec_401 accounts as a plan could for example merely contribute subsequent to the establishment of the account an amount equal to the normal_cost and achieve the same effect as if the account had been established on the first day of the plan_year two reasonable methods of allocating normal costs in the year of mid-year establishment of a sec_401 account are as follows a plan could allocate the normal_cost of the plan based on the ratio of post-establishment plan contributions to total plan contributions although this method would allow a plan to manipulate the subordination limit to a certain extent this method is not inconsistent with congressional intent of a subordination limit that fluctuates with the actual pattern of plan funding alternatively a plan could allocate the normal_cost on the basis of time for example the post-establishment normal_cost could be determined by multiplying the normal_cost for the plan_year in which the sec_401 account is established by the ratio of the number of days remaining in the plan_year after the establishment of the account to the total number of days in the plan_year in the instant case the contribution of amount to the h account would be subordinate if the plan normal_cost was allocated on the basis of time 2quua5vv043 issue the effect of the third ruling_request is to permit carryover from year to year of unfunded cumulative current_liability normal costs for example if the plan has current_liability normal costs of dollar_figure in plan_year sec_1 and and the company contributed dollar_figure to the plan in plan_year dollar_figure in plan_year and dollar_figure in plan_year under the third ruling_request the percent test would be based on dollar_figure which is the lesser_of the aggregate dollar_figure current_liability normal_cost and dollar_figure in actual contributions the code and regulations do not define the term past_service_credit however the plan funding rules in effect at the time sec_1_401-14 of the regulations was issued indicate that the funding of past_service_credit was a reference to past_service_liability or cost furthermore such rules indicate that the determination of past_service_liability or cost was made on an annual basis and that unfunded normal_cost of a prior year would become past_service_liability cost in future years specifically at the time sec_1_401-14 of the regulations was issued the - sec_404 limitation on the deduction of pension_plan contributions required annual certification of the amount reasonably necessary to provide the remaining unfunded cost of past and current service credits under the plan see sec_1 a -4 b of the regulations that regulation provides that this amount may be determined as the unfunded past service cost as of the beginning of the year and the normal_cost for the year and that such costs shall be determined by methods factors and assumptions appropriate as a basis of limitations under sec_404 sec_1 a -6 a of the regulations in turn provides that normal cost’ for any year is the amount actuarially determined which would be required as a contribution by the employer in such year to maintain the plan if the plan had been in effect from the beginning of service of each then included employee and if such costs for prior years had been paid and all assumptions as to interest mortality time of payment etc had been fulfilled that section further provides that past service or supplementary cost at any time is the amount actuarially determined which would be required at such time to meet all the future_benefits provided under the plan which would not be met by future normal costs and employer contributions with respect to the employees covered under the plan at such time accordingly the plan is not permitted to carry over unfunded cumulative current_liability normal_cost for the purposes of satisfying the subordination test of sec_401 of the code qvu sec_5vvu43 conclusions contributions to the h account under the plan will be subordinate to the retirement benefits provided under the plan within the meaning of code sec_401 if the contributions to the h account when aggregated with any contributions to fund retiree life_insurance benefits do not exceed percent of the total contributions to the plan on or after date other than contributions to fund past_service_credit where past_service_credit is determined as the amount of any retirement contribution in excess of cumulative current_liability normal costs incurred and funded on or after date current_liability normal_cost for this purpose is the expected increase in current_liability due to benefits accruing during the plan_year calculated in accordance with sec_412 of the code for purposes of determining the amount contributed to the plan on or after date to fund current_liability normal_cost contributions to the plan for the plan_year ended december made on or after date may be included to the extent that contributions are allocated to current_liability normal costs based on either the ratio of post-establishment plan contributions to total plan contributions or on the basis of time as described above such for purposes of determining the a made to the h account for th the percent limitation under the subordination test must be applied based on the cumulative current_liability normal_cost under the plan incurred and funded on or after the date establishment date of the h account of contributions that can be plan_year and thereafter this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file copies of this letter are also being sent to the manager employee_plans classification in and to the manager employee_plans compliance unit in guuossvu43 if you have any questions on this ruling tetter please contact sincerely cn ma donna prestia manager employee_plans actuarial group
